Citation Nr: 1736207	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  09-48 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

Entitlement to service connection for headache disorder (hereinafter "headaches").

Entitlement to service connection for facial scars (other than residual acne scars). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran had military service from September 1979 to April 1984, and subsequent service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford Connecticut.  The claims file was subsequently transferred to the RO in Boston, Massachusetts.

The Veteran requested a hearing.  However, he later cancelled this request and asked that the Board expedite a decision.  Therefore, pursuant to 38 C.F.R. § 20.704 (2016), the hearing request has been withdrawn.

The Board remanded the case to the RO in November 2015.

The RO re-adjudicated the Veteran's claims and granted service connection for degenerative arthritis, spinal stenosis, and IVDS of the cervical spine; bilateral hearing loss; and residual acne scars.  As reflected on the title page, these issues are no longer before the Board.

The case has since returned to the Board for appellate review.


FINDING OF FACT
Headaches and facial scars (other than residual acne scars) were not manifest during service and are not attributable to service.





CONCLUSION OF LAW
Headaches and facial scars (other than residual acne scars) were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As mentioned in the Introduction, the case was remanded to the RO in November 2015.  The Board is satisfied that there has been substantial compliance with its remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an January 2009 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's bilateral hearing loss and skin condition claims. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs), post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded VA examinations in February 2017.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence

Headaches

The Veteran claims that he sustained a head injury while in service which has manifested itself through current severe headaches.

A review of the Veteran's STRs shows that he complained of a headache during an eye examination that he believed was caused by his glasses in August 1980.  In a medical report of November 1979, the Veteran was silent as to a head injury; however, in December 1987, March 1992, and September 1993, he reported that he had had a head injury.

A January 1989 private medical report from an orthopedist noted that the Veteran's past orthopedic history included a whiplash injury that occurred while he was in service in 1984.

During a February 2004 U.S. Army Reserve examination, the Veteran reported that he received treatment in 1982 at Fort Benning for a head injury which required 8 sutures.  The Veteran noted that this head injury was the result of whiplash which occurred when his Armored Personnel Carrier (APC) came off its track.  Under item 15q in this report, the examiner wrote that the Veteran had a history of head injury with possible cerebral concussion secondary to a fall.  The examiner opined that cerebral concussion had not been diagnosed and that it was not disabling.

In December 2009 and May 2010, the Veteran submitted statements which indicated that his emergency treatment records from Fort Benning could be obtained from the base's hospital.  He contended that these records would show that he had sustained an severe head injury as the result of an APC accident.

In a May 2010 Informal Conference Report, the RO wrote that the Veteran reported that he was treated in the emergency room at Fort Benning between January and April 1981 or 1982, for whiplash-type injury to the neck with facial lacerations which required 8 sutures.

In July 2010, VA received a letter from the Department of the Army, Headquarters U.S. Army Medical Department Activity at Fort Benning in response to a records request.  In pertinent part, the letter stated that there were no extant emergency treatment records which support the Veteran's contention about treatment for a head injury which resulted from an accident.

A review of progress notes and treatment records from the Bedford Veterans Administration Medical Center (VAMC) shows that the Veteran sought treatment for headaches intermittently from February 2011 to Match 2017.  Throughout this course of treatment, the Veteran characterized his headaches from being minor to being akin to prostrating migraines.  He reported that his headaches began after his in-service injury.  Several examiners reported that the history and medical records obtained are not consistent with posttraumatic headaches.

A March 2016 response from the National Personnel Records Center (NPRC) reported negatively as to the presence of clinical records from Fort Benning Hospital for the Veteran's whiplash accident from January 1981 to April 1981, and from January 1982 to April 1982.

In February 2017, the Veteran was afforded a VA examination focused on headaches.  The examiner reviewed the Veteran's claims file and considered the Veteran's lay statements about both the on-set and the symptoms of his headaches.  The examiner also conducted a physical examination.  The examiner noted that the Veteran reported present ocular migraines and visual disturbances 6 times a year, commenting that each migraine lasted between 20 and 30 minutes.  The Veteran was not taking headache medication.  The examiner opined that the Veteran's present headache disorder was less likely than not incurred in or caused by the Veteran's claimed in-service injury.  As a rationale for his opinion, the examiner underscored the absence of STRs.  He also noted that Veteran's first posttraumatic headache occurred in 1987, 5 or 6 years after the reported head trauma.  This time gap and long-delayed symptoms, according to the examiner, were not consistent with the symptomatology of posttraumatic headaches.

Scars

The Veteran contends that the 8 sutures that he received because of his in-service  head injury, as discussed above, resulted in facial scars.

The Board notes that the lay evidence of record suggests that the Veteran's  headaches and facial scars are co-morbid disorders.  In this light, the evidence, as stated above, also applies to the Veteran's scars.

A review of the Veteran's STRS shows that he has vaccination scars, an old surgical scar, a scar related to therapeutic treatment, residual acne scars, an inguinal lesion, and a spinal scar.  The STRs are silent as to facial scars as "byproducts" of 8 sutures for a head injury.  The records were positive for acne scars.

A review of progress notes and treatment records from the Bedford, Boston, and West Haven VAMCS from February 2009 to January 2017 shows that the Veteran brought his scars to the attention of attending staff.  On several occasions, examiners noted a faded linear scar in the glabella region, arching towards the scalp and leftwards above the left eyebrow.  Also noted were facial scars post-acne.  The Veteran also was reported to have post-surgical body scars.  At least one examiner indicated that the scar in the glabella region had the "railroad appearance" indicative of removed sutures and an old laceration.

In February 2017, the Veteran was afforded a VA examination focused on scars and disfigurement.  The examiner reviewed the Veteran's claims file and considered the Veteran's lay statements about both the on-set and symptoms of his headaches.  The examiner also conducted a physical examination.  In terms of the Veteran's laceration scar above the left eye, as noted above, the examiner stated that a thorough review of the medical evidence of record appears to "diminish the veracity" of the lay account of an in-service injury.  Specifically, the examiner opined that the account of the facial laceration is not documented in the Veteran's STRs, and only documented by "historical examination" in the U.S. Army Reserve examination of 2004, as discussed above.  The examiner concluded that it was less likely than not that the facial laceration scar was incurred in or caused by the claimed in-service injury, event, or illness.

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for either the Veteran's headaches or the Veteran's facial scars is not warranted.

The evidence of record indicates that the Veteran did not sustain a head and face injury from a vehicular accident while in-service.  As discussed above, the Veteran's STRs from the early 1980s and the medical records from Ft. Benning hospital are silent as to an in-service head injury.  When seen for complaint of a stiff neck following an accident, the head and eyes were normal.  In June 1983, and examination was positive for acne scars.  The head and neurologic system were normal.  The evidence of record shows that the Veteran first indicated that he had had an in-service head injury resulting from an APC accident in December 1987, from 6 to 3 years after the APC accident.  Moreover, as stated above, the Veteran only provided a full account of the APC accident in a February 2004 U.S. Army Reserve examination.

By the Veteran's own accounts, the in-service APC accident at the base of his headache and facial scars claims occurred in April 1981, April 1982, or sometime in 1984.  The probative evidence reflects that the Veteran complained of a headache in August 1980 during an eye examination; however, the Veteran himself stated that he believed that this was caused by his glasses.  However, a head injury and facial scars (other than residuals of acne) was neither noted nor identified at this time.  When seen following the accident, the head and eyes were normal.  Clearly the Veteran is competent to report the onset of headaches and the presence of facial scars, and that symptoms continued from the time of an injury, however, as mentioned above, STRs indicated that the Veteran had no such complaint of a head injury until December 1987.  The premise that an examiner, following an accident, would note a stiff neck, but would miss blood requiring suturing is inconceivable.  Rather, that examiner noted that the head was normal.  The Veteran's STRs are inconsistent with an account of an in-service head injury and on-going symptoms of headache and facial scars.  The Board finds this evidence to be both credible and probative.

In sum, the Veteran's report of an in-service head injury that resulted in on-going posttraumatic headaches and facial scars is inconsistent with his STRs and other evidence of record.  His statements in support of these claims are not credible.

The preponderance of evidence is against the Veteran's claims and there is no doubt to be resolved. See 38 U.S.C.A. § 5.107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for facial scars (other than residual acne scars) is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


